The plaintiff in error was convicted in the county court of Adair county for the crime of unlawfully selling intoxicating liquors, and was on October 9, 1909, sentenced to be confined in the county jail for 90 days and to pay a fine of $250, from which judgment an appeal was attempted to be taken by filing in this court on December 4, 1909, a petition in error, with case-made attached. Counsel for the state on March 19, 1910, filed a motion to dismiss the appeal, for the reason that "no notices of appeal have ever been served and filed as provided and required by section 6949, Snyder's Statutes," to which motion no response has been made. Notice of appeal was not served upon the clerk of the court from which the judgment was rendered as required by the statute. The motion to dismiss the appeal must therefore be sustained. It is therefore ordered that the purported appeal be and the same is hereby dismissed, and the cause remanded to the county court of Adair county, with direction to enforce the judgment and sentence.